
	
		II
		110th CONGRESS
		2d Session
		S. 2948
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2008
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide quality, affordable health insurance for small
		  employers and individuals.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Empowerment
			 Act.
		2.Definitions
			(a)In
			 GeneralIn this Act, the terms health benefits plan,
			 carrier, and dependent have the meanings given such
			 terms in section 8901 of title 5, United States Code.
			(b)Other
			 TermsIn this Act:
				(1)AdministratorThe
			 term Administrator means the entity that enters into the contract
			 under section 3(b).
				(2)CommissionThe
			 term Commission means the National Health Coverage Commission
			 established under section 8.
				(3)EmployeeThe
			 term employee has the meaning given such term under section 3(6)
			 of the Employee Retirement Income Security Act
			 of 1974 (29 U.S.C. 1002(6)). Such term shall not include an employee
			 of the Federal Government.
				(4)EmployerThe
			 term employer has the meaning given such term under section 3(5)
			 of the Employee Retirement Income Security Act
			 of 1974 (29 U.S.C. 1002(5)), except that such term shall include
			 only employers who employed an average of at least 1 but not more than 100
			 employees on business days during the year preceding the date of application.
			 Such term shall not include the Federal Government.
				(5)Health
			 insurance issuerThe term health insurance issuer
			 has the meaning given such term in section 2791(b)(2) of the Public Health
			 Service Act (42 U.S.C. 300gg–91(b)(2)), except that such term shall include the
			 sponsor of a group health plan.
				(6)OfficeThe
			 term Office means the Office of Personnel Management.
				(7)Participating
			 employerThe term participating employer means an
			 employer that—
					(A)elects to provide
			 health insurance coverage under this Act to its employees;
					(B)is not offering
			 other comprehensive health insurance coverage to such employees; and
					(C)agrees to provide
			 the employer contribution as required under section 6(a).
					(8)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(c)Application of
			 Certain Rules in Determination of Employer SizeFor purposes of
			 subsection (b)(2):
				(1)Application of
			 aggregation rule for employersAll persons treated as a single
			 employer under subsection (b), (c), (m), or (o) of section 414 of the Internal
			 Revenue Code of 1986 shall be treated as 1 employer.
				(2)Employers not
			 in existence in preceding yearIn the case of an employer which
			 was not in existence for the full year prior to the date on which the employer
			 applies to participate, the determination of whether such employer meets the
			 requirements of subsection (b)(2) shall be based on the average number of
			 employees that it is reasonably expected such employer will employ on business
			 days in the employer’s first full year.
				(3)PredecessorsAny
			 reference in this subsection to an employer shall include a reference to any
			 predecessor of such employer.
				(d)Waiver and
			 Continuation of Participation
				(1)WaiverThe
			 Office may waive the limitations relating to the size of an employer which may
			 participate in the health insurance program established under this Act on a
			 case by case basis if the Office determines that such employer makes a
			 compelling case for such a waiver. In making determinations under this
			 paragraph, the Office may consider the effects of the employment of temporary
			 and seasonal workers and other factors.
				(2)Continuation of
			 participationAn employer participating in the program under this
			 Act that experiences an increase in the number of employees so that such
			 employer has in excess of 100 employees, may not be excluded from participation
			 solely as a result of such increase in employees.
				3.National small
			 employer and individuals risk pool
			(a)EstablishmentThe
			 Secretary, in consultation with the Director of the Office, shall established a
			 national program to make quality, affordable health insurance available to
			 small employers and self-employed individuals in a manner that will spread risk
			 on a national basis. The program shall be modeled on the Federal employees
			 health benefit program under chapter 89 of title 5, United States Code.
			(b)Contract for
			 administration
				(1)In
			 generalThe Secretary, in consultation with the Director of the
			 Office, shall enter into a contract with an eligible entity for the
			 administration of the program established under subsection (a).
				(2)Eligible
			 entityThe program under subsection (a) shall be administered by
			 a private entity under a contract entered into with the Department of Health
			 and Human Services. An entity shall be eligible to enter into such contract if
			 such entity—
					(A)is a medicare
			 fiscal intermediary, a health insurance issuer, a health care provider
			 organization, a third party administrator, or any other entity determined
			 appropriate by the Secretary; and
					(B)can demonstrate
			 the ability to administer the insurance program under this Act, for a
			 population significantly larger than that populations served under the Federal
			 Employees Health Benefits Program under chapter 89 of title 5, United States
			 Code.
					(c)LimitationsIn
			 no event shall the enactment of this Act result in—
				(1)any increase in
			 the level of individual or Federal Government contributions required under
			 chapter 89 of title 5, United States Code, including copayments or
			 deductibles;
				(2)any decrease in
			 the types of benefits offered under such chapter 89; or
				(3)any other change
			 that would adversely affect the coverage afforded under such chapter 89 to
			 employees and annuitants and members of family under that chapter.
				4.Contract
			 requirement
			(a)In
			 GeneralThe Administrator may enter into contracts with qualified
			 carriers offering health benefits plans of the type described in section 8903
			 or 8903a of title 5, United States Code, without regard to section 5 of title
			 41, United States Code, or other statutes requiring competitive bidding, to
			 provide health insurance coverage to employees of participating employers and
			 individuals under this Act. Each contract shall be for a uniform term of at
			 least 1 year, but may be made automatically renewable from term to term in the
			 absence of notice of termination by either party. In entering into such
			 contracts, the Administrator shall ensure that health benefits coverage is
			 provided for individuals only, individuals with one or more children, married
			 individuals without children, and married individuals with one or more
			 children. As a condition of entering into such a contract, a qualified carrier
			 shall agree to pay the monthly assessment required under section 11(c).
			(b)EligibilityA
			 carrier shall be eligible to enter into a contract under subsection (a) if such
			 carrier—
				(1)is licensed to
			 offer health benefits plan coverage in each State in which the plan is offered;
			 and
				(2)meets such other
			 requirements as determined appropriate by the Secretary.
				(c)Benefits
				(1)Pilot
			 program
					(A)In
			 generalThe Administrator shall establish a pilot program to
			 provide for the offering, by carriers, of a model health benefits plan that is
			 developed using the model provided for under section 8(c)(1).
					(B)AssessmentNot
			 later than 5 years after the date on which the pilot program is established
			 under subparagraph (A), the Administrator shall contract with the Institute of
			 Medicine for the conduct of an assessment on the impact of the pilot program on
			 health care coverage costs and access.
					(2)Statement of
			 benefitsEach contract under this Act shall contain a detailed
			 statement of benefits offered and shall include information concerning such
			 maximums, limitations, exclusions, and other definitions of benefits as the
			 Administrator considers necessary or desirable.
				(3)Ensuring a
			 range of plansThe Administrator shall ensure that a range of
			 health benefits plans are available to participating employers under this
			 Act.
				(d)StandardsThe
			 minimum standards prescribed for health benefits plans under section 8902(e) of
			 title 5, United States Code, and for carriers offering plans, shall apply to
			 plans and carriers under this Act. Approval of a plan may be withdrawn by the
			 Administrator only after notice and opportunity for hearing to the carrier
			 concerned without regard to subchapter II of chapter 5 and chapter 7 of title
			 5, United States Code.
			(e)Conversion
				(1)In
			 generalA contract may not be made or a plan approved under this
			 section if the carrier under such contract or plan does not offer to each
			 enrollee whose enrollment in the plan is ended, except by a cancellation of
			 enrollment, a temporary extension of coverage during which the individual may
			 exercise the option to convert, without evidence of good health, to a nongroup
			 contract providing health benefits. An enrollee who exercises this option shall
			 pay the full periodic charges of the nongroup contract.
				(2)NoncancellableThe
			 benefits and coverage made available under paragraph (1) may not be canceled by
			 the carrier except for fraud, over-insurance, or nonpayment of periodic
			 charges.
				(f)Requirement of
			 Payment For or Provision of Health ServiceEach contract entered
			 into under this Act shall require the carrier to agree to pay for or provide a
			 health service or supply in an individual case if the Administrator finds that
			 the employee, annuitant, family member, former spouse, or person having
			 continued coverage under section 8905a of title 5, United States Code, is
			 entitled thereto under the terms of the contract.
			5.EligibilityAn individual shall be eligible to enroll in
			 a plan under this Act if such individual—
			(1)is an employee of
			 a small employer described in section 2(b)(2), or is a self-employed individual
			 as defined in section 401(c)(1)(B) of the Internal Revenue Code of 1986, that
			 elects to provide coverage for its employees under this Act; or
			(2)is not otherwise
			 enrolled or eligible for enrollment or coverage of the type described in
			 section 2701(c)(1) of the Public Health Service Act.
			6.Application of
			 provisions
			(a)FEHBPExcept
			 as provided in this section, the provisions of chapter 89 of title 5, United
			 States Code, relating to employer contributions for coverage, requirements for
			 rating, guaranteed issue and renewability, and other provisions determined
			 appropriate by the Secretary (in consultation with the Director of the Office)
			 shall apply with respect to health coverage provided under this Act.
			(b)Rating and
			 loss-ratio
				(1)RatingWith
			 respect to the determination of premium amounts for health benefits plans under
			 this Act, the only rating factor permitted shall be an age-related
			 factor.
				(2)Loss-ratioA
			 qualified carrier shall ensure that the loss-ratio of any health benefits plan
			 offered by such carrier under this Act not be less than 85 percent with respect
			 to the amount of premiums expended for patient care.
				(c)Continued
			 Applicability of State Law
				(1)Health
			 insurance or plans
					(A)PlansWith
			 respect to a contract entered into under this Act under which a carrier will
			 offer health benefits plan coverage, State mandated benefit laws in effect in
			 the State in which the plan is offered shall continue to apply.
					(B)Rating
			 rulesThe rating and other requirements described in subsections
			 (a) and (b) shall supercede State rating rules for qualified plans under this
			 Act.
					(2)LimitationNothing
			 in this subsection shall be construed to preempt—
					(A)any State or
			 local law or regulation except those laws and regulations described in
			 subparagraph (B) of paragraph (1);
					(B)any State
			 grievance, claims, and appeals procedure law, except to the extent that such
			 law is preempted under section 514 of the Employee Retirement Income Security Act of
			 1974; and
					(C)State network
			 adequacy laws.
					7.Employer
			 participation
			(a)RegulationsThe
			 Secretary, in consultation with the Director of the Office, shall prescribe
			 regulations providing for employer participation under this Act, including the
			 offering of health benefits plans under this Act to employees.
			(b)Enrollment and
			 Offering of Other Coverage
				(1)EnrollmentA
			 participating employer shall ensure that each eligible employee has an
			 opportunity to enroll in a plan under this Act.
				(2)Prohibition on
			 offering other comprehensive health benefit coverageA
			 participating employer may not offer a health insurance plan providing
			 comprehensive health benefits coverage to employees participating in the
			 program under this Act other than a health benefits plan that—
					(A)meets the
			 requirements described in section 4(a); and
					(B)is offered only
			 through the enrollment process established by the Administrator under section
			 3.
					(3)Offer of
			 supplemental coverage options
					(A)In
			 generalA participating employer may offer supplementary coverage
			 options to employees.
					(B)DefinitionIn
			 subparagraph (A), the term supplementary coverage means benefits
			 described as excepted benefits under section 2791(c) of the
			 Public Health Service Act (42 U.S.C.
			 300gg–91(c)).
					8.National health
			 coverage commission
			(a)EstablishmentThere
			 is established a commission to be known as the National Health Coverage
			 Commission to carry out the duties activities described in subsection
			 (c).
			(b)Composition
				(1)AppointmentThe
			 Commission shall be composed of 15 members to be appointed by the President,
			 after consultation with and recommendations from the Institute of Medicine of
			 the National Academy of Sciences, from among representatives of employers,
			 employees, health care providers, health services researchers, economists, and
			 other health care stakeholders and experts determined appropriate by the
			 Institute of Medicine.
				(2)Chairperson,
			 vice-chairperson, and meetingsNot later than 30 days after the
			 date on which all members of the Commission are appointed under paragraph (1),
			 such members shall meet to elect a Chairperson and Vice Chairperson from among
			 such members and shall determine a schedule of Commission meetings.
				(3)Terms,
			 vacancies, and quorum
					(A)TermsAn
			 individual appointed under paragraph (1) shall serve a term of 3 years.
					(B)VacancyAny
			 vacancy in the Commission shall not affect its powers and shall be filled in
			 the same manner in which the original appointment was made.
					(C)QuorumA majority of the members of the Commission
			 shall constitute a quorum, but a lesser number of members may hold
			 hearings.
					(c)Duties and
			 activitiesThe Commission
			 shall—
				(1)develop a model that ensures adequate
			 coverage for medically necessary services, promotes disease and chronic disease
			 management, provides incentives for health provider compliance with best
			 practices protocols, and that does not discriminate against individuals based
			 on the nature of their medically necessary condition, but provides appropriate
			 coverage limits based on scientifically determined models of care;
				(2)as part of the model under paragraph (1),
			 establish a standardized benefit package for health benefit plans provided
			 under contracts entered into under this Act;
				(3)develop model cost sharing mechanisms that
			 do not discriminate and that accommodate lower income individuals;
				(4)establish a systematic means of ensuring
			 that the health care system adopts best practices;
				(5)provide for the establishment of a
			 partnership between health care providers, manufacturers of health products,
			 health care economists, and policy experts in the areas of health financing and
			 delivery, to—
					(A)develop a systematic means of ensuring that
			 the health care system adopts best practices;
					(B)develop procedures to combat price gouging
			 by the manufacturers of new health products; and
					(C)determine cost sharing mechanisms that do
			 not discriminate and that accommodate low income individuals; and
					(6)carry out any
			 other activities determined appropriate by the Secretary to assist in carrying
			 out this Act.
				(d)Powers of
			 Commission
				(1)HearingsThe
			 Commission may hold such hearings, meet and act at such times and places, and
			 receive such evidence as may be necessary to carry out the functions of the
			 Commission.
				(2)Information from
			 Federal agencies
					(A)In
			 generalThe Commission may
			 access, to the extent authorized by law, from any executive department, bureau,
			 agency, board, commission, office, independent establishment, or
			 instrumentality of the Federal Government such information, suggestions,
			 estimates, and statistics as the Commission considers necessary to carry out
			 this Act.
					(B)Provision of
			 informationOn written request of the Chairperson of the
			 Commission, each department, bureau, agency, board, commission, office,
			 independent establishment, or instrumentality shall, to the extent authorized
			 by law, provide the requested information to the Commission
					(C)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
					(3)Assistance from
			 Federal agencies
					(A)General services
			 administrationOn request of
			 the Chairperson of the Commission, the Administrator of General Services shall
			 provide to the Commission, on a reimbursable basis, administrative support and
			 other assistance necessary for the Commission to carry out its duties.
					(B)Other
			 departments and agenciesIn addition to the assistance provided
			 for under subparagraph (A), departments and agencies of the United States may
			 provide to the Commission such assistance as they may determine advisable and
			 as authorized by law.
					(4)ContractingThe
			 Commission may enter into contracts to enable the Commission to discharge its
			 duties under this Act.
				(5)DonationsThe
			 Commission may accept, use, and dispose of donations of services or
			 property.
				(6)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as a department or agency of the
			 United States.
				(e)Staff of
			 Commission
				(1)In
			 generalThe Chairperson of the Commission, in consultation with
			 the Vice Chairperson, in accordance with rules agreed upon by the Commission,
			 may appoint and fix the compensation of a staff director and such other
			 personnel as may be necessary to enable the Commission to carry out its
			 functions, in accordance with the provisions of title 5, United States Code,
			 except that no rate of pay fixed under this subsection may exceed the
			 equivalent of that payable for a position at level V of the Executive Schedule
			 under section
			 5316 of title 5, United States Code.
				(2)Staff of Federal
			 agenciesUpon request of the
			 Chairperson of the Commission, the head of any executive department, bureau,
			 agency, board, commission, office, independent establishment, or
			 instrumentality of the Federal Government may detail, without reimbursement,
			 any of its personnel to the Commission to assist it in carrying out its duties
			 under this Act. Any detail of an employee shall be without interruption or loss
			 of civil service status or privilege.
				(3)Consultant
			 servicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with
			 section
			 3109 of title 5, United States Code, but at rates not to exceed
			 the daily rate paid a person occupying a position at level IV of the Executive
			 Schedule under section 5315 of title 5, United
			 States Code.
				(f)Report and
			 termination
				(1)ReportNot
			 later than 3 years after the date on which all of the members of the Commission
			 are appointed under subsection (b), the Commission shall submit to the
			 appropriate committees of Congress a report concerning the activities of the
			 Commission which shall include recommendations for coverage and benefits under
			 the program under this Act.
				(2)TerminationThe
			 Commission shall terminate on the date on which the report is submitted under
			 paragraph (1).
				9.Public education
			 campaign
			(a)In
			 GeneralIn carrying out this Act, the Secretary, in consultation
			 with the Director of the Office, shall develop, and the Administrator shall
			 implement, an educational campaign to provide information to employers and the
			 general public concerning the health insurance program developed under this
			 Act.
			(b)Annual Progress
			 ReportsNot later than 1 year and 2 years after the
			 implementation of the campaign under subsection (a), the Administrator shall
			 submit to the appropriate committees of Congress a report that describes the
			 activities of the Administrator under subsection (a), including a determination
			 by the Administrator of the percentage of employers with knowledge of the
			 health benefits programs provided for under this Act.
			(c)Public
			 Education CampaignThere is authorized to be appropriated to
			 carry out this section, such sums as may be necessary for each of fiscal years
			 2009 and 2010.
			10.Transition
			 periodDuring the period prior
			 to the date on which assessments begin under section 11(c), the Administrator
			 shall adjust the annual premium amount assessed for coverage under a health
			 benefits plan to reflect the median premium amount that is assessed for
			 coverage under the Blue Cross/Blue Shield Standard Plan provided under the
			 Federal Employees Health Benefit Program under chapter 89 of title 5, United
			 States Code for the year involved.
		11.Reinsurance
			 program
			(a)Establishment
			 of programNot later than 1 year after the date of enactment of
			 this Act, the Secretary shall establish a program to provide reinsurance to
			 qualified carriers offering health benefit plans under this Act.
			(b)Amount of
			 reinsurance payments
				(1)In
			 generalUnder the program established under subsection (a), the
			 Secretary shall, using amounts in the trust fund established under subsection
			 (d), pay to a qualified carrier an amount determined under paragraph (2) for
			 each large claim paid by such carrier under a health benefits plan under this
			 Act.
				(2)PaymentThe
			 amount of a payment under paragraph (1) shall be equal to 90 percent of the
			 amount of the large claim paid by the carrier under this Act.
				(3)Large
			 claimIn this subsection, the term large claim means
			 a claim paid by a qualified carrier on behalf of a enrollee under a health
			 benefits plan under this Act that is excess of $5,000, but less than
			 $75,000.
				(4)Annual
			 paymentThe Secretary shall develop procedures to provide for the
			 annual payment of amounts to qualified carriers under the program under this
			 section.
				(c)Assessments
				(1)In
			 generalThe Secretary shall require the payment of monthly
			 assessments by each health insurance issuer offering health insurance
			 coverage.
				(2)Amount of
			 assessment
					(A)Establishment
			 of base amount by SecretaryNot later than 1 year after the date
			 of enactment of this Act, the Secretary shall determine the base amount of the
			 assessment under paragraph (1).
					(B)Amount per
			 carrierWith respect to a health insurance issuer, the amount of
			 the monthly assessment under this subsection shall be the product of the base
			 amount under subparagraph (A) and the number of lives covered under the health
			 benefits plans offered by the issuer during the month involved.
					(d)Trust
			 fund
				(1)EstablishmentThere
			 is established in the Treasury of the Untied States a trust fund to be known as
			 the Small Business Health Coverage Trust Fund, consisting of
			 such amounts as may be appropriated or credited to such Trust Fund as provided
			 in this subsection.
				(2)Transfers to
			 Trust FundThere are hereby appropriated to the Small Business
			 Health Coverage Trust Fund amounts equivalent to the net revenues received in
			 the Treasury from the assessments paid under subsection (c).
				12.AppropriationsThere are authorized to be appropriated,
			 such sums as may be necessary in each fiscal year for the development and
			 administration of the program under this Act.
		
